Case: 14-145     Document: 4   Page: 1     Filed: 10/07/2014




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

               IN RE R. WAYNE JOHNSON,
                        Petitioner.
                  ______________________

                         2014-145
                  ______________________

    On Petition for Writ of Mandamus to the United
States Court of Federal Claims in No. 1:14-cv-00537-NBF,
Judge Nancy B. Firestone.
                 ______________________

                      ON MOTION
                  ______________________

                       PER CURIAM.
                       ORDER
     R. Wayne Johnson filed a petition for a writ of man-
damus, seeking relief within his United States Court of
Federal Claims case, 1:14-cv-00537. Johnson also moves
for leave to proceed in forma pauperis before this court.
    On July 1, 2014, the Court of Federal Claims consoli-
dated two of Johnson’s cases, 1:14-cv-00537 and 1:14-cv-
00294. * On August 5, 2014, that court dismissed both


   * Johnson filed a notice of appeal in case 1:14-cv-
00294 from an order of the Court of Federal Claims that
Case: 14-145      Document: 4    Page: 2   Filed: 10/07/2014



2                                             IN RE JOHNSON




complaints without prejudice under the “three strikes
rule,” 28 U.S.C. § 1915(g), which barred Johnson from
proceeding in forma pauperis. The Court of Federal
Claims ordered that the cases were subject to reinstate-
ment within 30 days if Johnson paid the filing fees.
Johnson did not pay the filing fees, but instead filed a
mandamus petition with this court challenging unspeci-
fied “void orders.” Johnson does not discuss the required
filing fees or the dismissal of his complaints for failure to
pay those fees.
    A party who seeks a writ bears the burden of proving
that he has no other means of attaining the relief desired,
Mallard v. U.S. Dist. Court, 490 U.S. 296, 309 (1989), and
that the right to issuance of the writ is “clear and indis-
putable.” Allied Chemical Corp. v. Daiflon, Inc., 449 U.S.
33, 35 (1980). Johnson has not established that manda-
mus relief is appropriate.
      Accordingly,
      IT IS ORDERED THAT:
      (1) The petition for mandamus is denied.
      (2) The motion to proceed in forms pauperis is denied.
                                    FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


s26




denied, inter alia, a request for an injunction.       That
appeal is docketed in this court as 2014-5102.